EXHIBIT 10.20

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS.

Each of our executive officers is employed on an at will basis. The current
annual salaries of our executive officers are set forth in the chart below:

Executive Officers

Title

Salary

Incentive Component

Robert E. Matthiessen

President, CEO and Director

$202,242

1.0% of consolidated pre-tax profits plus 1.0% of each product segment's pre-tax
profits.

 

 

 

 

Alyn R. Holt

Chairman

$24,000

None

 

 

 

 

Hugh T. Regan, Jr.

Secretary, Treasurer and CFO

$143,069

Discretionary

 

 

 

 

Daniel J. Graham

Sr. Vice President and General Manager - Mechanical Products Segment

$131,141

2.0% of pre-tax profits of the Mechanical Products segment.

 

 

 

 

James Pelrin

Vice President and General Manager-Thermal Products Segment

$157,968

2.0% of pre-tax profits of the Thermal Products segment.

Each of the foregoing officers receive our standard benefits package. Messrs.
Matthiessen, Regan, Graham and Pelrin are parties to Change of Control
Agreements with us that provide for the payment of certain benefits upon the
executive's termination of employment following a change of control, as defined
therein.

Directors who are not also our officers (each a "non-employee director")
currently receive an annual retainer of $14,344. Members of the Executive
Committee are paid an additional annual retainer of $8,606. The chairmen of the
committees of the Board are paid an additional annual fee as follows: the
Chairman of the Audit Committee is paid an additional annual fee of $8,606; the
Chairman of the Compensation Committee is paid an additional annual fee of
$5,738; the Chairman of the IP Committee is paid an additional annual fee of
$22,950; and the Chairman of the Nominating and Corporate Governance Committee
is paid an additional annual fee of $5,738.